EXHIBIT 99.1

 
Memorandum of Understanding


February 5th, 2009


ValCom will purchase the shares of stock of Jeremiah's International Trading Co.
Inc. (AAN) from Jeremiah Hartman and Keevy McAlavy for 4 million dollars cash,
plus 25 million shares or the amount of shares equal to 51% (whichever is
greater) of all Valcom stock according the following schedule: one million cash
upon acceptance by Board Members or President/CEO of Valcom, one-million cash at
closing, one-million 90-days after closing and final one-million 180-days after
closing. Further details will be forthcoming in the final contract.


ValCom will raise 10 million for the acquisition of Jewelry Television and
operating expenses including at least 1 million for new AAN inventory.


Jeremiah and Keevy will receive three year employment contracts and positions on
the ValCom board of directors and will participate in management stock options
and bonus pools based on revenue and acquisitions.  AAN will become a wholly own
subsidiary of ValCom but Jeremiah will remain the President and Keevy will
remain VP of AAN.



 

/s/ Jeremiah Hartman                                    
Date    2/6/09                                             

Jeremiah Hartman
President and CEO of Jeremiah's International Trading Company Inc. (AAN)
 

STATE OF FLORIDA §   COUNTY OF PINELLAS §  

 
This instrument was acknowledged before me on the 6th day of February 2009 by
JEREMIAH P. HARTMAN.

 

  /s/ Deborah DeCarlo                                            NOTARY PUBLIC –
Deborah DeCarlo

 


 

/s/ Keevy McAlavy                                    
Date    2/6/09                                             

Keevy McAlavy
Vice President of Jeremiah's International Trading Company Inc. (AAN)
 

STATE OF FLORIDA §   COUNTY OF PINELLAS §  

 

 

Page 1 of 3
Confidential
2/12/2009

 

--------------------------------------------------------------------------------


 
This instrument was acknowledged before me on the 6th day of February 2009 by
KEEVY MCALAVY.
 

  /s/ Deborah DeCarlo                                            NOTARY PUBLIC –
Deborah DeCarlo

 

 

/s/ Vince Vellardita                                    
Date    2/6/09                                             

Vince Vellardita
President and CEO of ValCom
 

STATE OF §   COUNTY OF §  

 
This instrument was acknowledged before me on the ____6____ day of February 2009


by VINCE VELLARDITA.
 
 
 

  /s/ Deborah DeCarlo                                            NOTARY PUBLIC –
Deborah DeCarlo

 
 

/s/ Richard Shintaku                                Date
    2/11/09                                           

Richard Shintaku
Director of ValCom
 

STATE OF §   COUNTY OF §  

 
This instrument was acknowledged before me on the ____11th____ day of February
2009


by Richard Shintaku.
 
 
 

  /s/ John S. Rogers                                                NOTARY
PUBLIC – John S. Rogers

 

Page 2 of 3
Confidential
2/12/2009

 

--------------------------------------------------------------------------------


 

/s/ Frank O'Donnell                                 Date
    2/11/09                                           

Frank O'Donnell
Director of ValCom
 

STATE OF §   COUNTY OF §  

 
This instrument was acknowledged before me on the ____11th____ day of February
2009


by Frank O'Donnell.
 
 
 

  /s/ John S. Rogers                                                NOTARY
PUBLIC – John S. Rogers

 

 
 

Page 3 of 3
Confidential
2/12/2009